Exhibit 10.7

EXECUTION VERSION

CARIB LATAM HOLDINGS, INC.

AMENDED AND RESTATED

2010 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

THIS AMENDED AND RESTATED STOCK OPTION AGREEMENT, made as of this 9th day of
May, 2012, by and between Carib Latam Holdings, Inc. (the “Company”) and the
grantee whose name appears on the signature page hereto (the “Participant”).

W I T N E S S E T H:

WHEREAS, pursuant to the Carib Holdings, Inc. 2010 Equity Incentive Plan and a
Stock Option Agreement (the “Prior Agreement”), dated as of February 11, 2011
(the “Date of Grant”), Carib Holdings, Inc. (“Holdings”) previously granted the
Participant options to purchase shares of non-voting Class B Common Stock of
Holdings (“Holdings Class B Shares”);

WHEREAS, in connection with a corporate reorganization, (i) Holdings became a
wholly-owned subsidiary of the Company, (ii) all of the issued and oustanding
Holdings Class B Shares were contributed to the Company, (iii) the Company
assumed the Carib Holdings, Inc. 2010 Equity Incentive Plan and all options
issued thereunder or subject to the terms thereof and (iv) the Carib Holdings,
Inc. 2010 Equity Incentive Plan was renamed the Carib Latam Holdings, Inc.
Amended and Restated 2010 Equity Incentive Plan (the “Plan”);

WHEREAS, on May 9, 2012, the Company paid a dividend to its stockholders of
$7.41 per share;

WHEREAS, the Board has determined that it is necessary and appropriate to adjust
the exercise price of the options pursuant to Section 12 of the Plan by reducing
the original per share exercise price by the per share amount of the dividend;
and

WHEREAS, the Company and the Participant desire to amend and restate the Prior
Agreement in order to reflect the foregoing.

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:

1. Grant of Option. Subject to the terms and conditions set forth herein and in
the Plan, the Company hereby grants to the Participant the right and option (the
right to purchase any one Common Share hereunder being an “Option”) to purchase
from the Company, non-voting Common Shares pursuant to the Tranche A Options
(“Tranche A Options”), Tranche B Options (“Tranche B Options”) and Tranche C
Options (“Tranche C Options”) at a price per share (the “Option Price”) and in
the amounts set forth on the signature page hereto (the “Option Shares”). The
Options granted hereunder shall expire ten (10) years following the Date of
Grant.

 

1



--------------------------------------------------------------------------------

2. Vesting.

(a) General. Subject to the terms and conditions set forth herein and the Plan,
the Participant will become vested in the Options as follows: (i) Tranche A
Options will vest in equal installments, the first one of which vests on
September 30, 2011 and thereafter on September 30 of each year for the next four
years until September 30, 2015, (ii) Tranche B Options will vest at such time as
the Investor IRR equals or exceeds 25% based on cash proceeds received by the
Investor, and (iii) Tranche C Options will vest at such time as the Investor IRR
equals or exceeds 30%; provided, that, the Participant is then employed by the
Company or an Affiliate.

(b) Change in Control. In the event of a Change in Control, any Tranche A
Options that have not become vested at the time of such Change in Control shall
become vested on the first anniversary of such Change in Control (or, if
earlier, in accordance with their original vesting terms as set forth in
Section 2(a) above); provided, that in the event the Participant’s employment
with the Company is terminated by the Company without Cause prior to such first
anniversary date, such Tranche A Options shall automatically become vested prior
to the date of such termination. Except to the extent Section 2(d) below shall
apply, any Tranche B Options and Tranche C Options that have not vested prior
to, or become vested at the time of, a Change in Control shall continue to be
subject to vesting in accordance with the terms of this Agreement.

(c) Initial Public Offering. In the event of an initial Public Offering, all
Options shall remain outstanding and continue to vest in accordance with their
original vesting terms as set forth in Section 2(a) above.

(d) Complete Disposition of Investor Investment. Any Tranche B Options and
Tranche C Options that have not vested prior to, or become vested at the time
that, the Investor Investment has been fully disposed of by all Investors shall
be cancelled for no consideration.

3. Exercisability.

(a) General. To the extent vested in accordance with Section 2 above, the
Options shall only become exercisable from and after the earlier of the
occurrence of (i) a Change in Control and (ii) an initial Public Offering.

(b) Change in Control: In the event of a Change in Control, the Options shall
become exercisable, to the extent vested in accordance with Section 2 above, and
the Company may provide that some or all of the Options be automatically
exercised on a cashless basis in connection with such Change in Control and the
Participant shall be entitled to receive the excess of (i) the per share
consideration to be paid in connection with such Change in Control transaction
(whether in cash, stock or otherwise) and (ii) the Option Price; provided, that
any Option for which the Option Price exceeds the amount in clause (i) may be
cancelled for no consideration.

 

2



--------------------------------------------------------------------------------

4. Post-Termination Exercisability.

(a) Any Termination. Except as provided with respect to Tranche A Options in
connection with a termination without Cause within one year following a Change
in Control, unvested Options shall be cancelled for no consideration upon a
termination for any reason.

(b) For Cause. Upon a termination for Cause, all Options terminate, including
vested Options.

(c) Vested and Exercisable. To the extent the Options were vested and
exercisable at the time of the Participant’s termination of employment, the
Options shall remain exercisable during the following post-termination periods:

(i) Death/Disability: Earlier of (A) one (1) year following such termination and
(B) the expiration of the Option Term.

(ii) All Other Terminations: Earlier of (A) ninety (90) days following such
termination and (B) the expiration of the Option Term.

(d) Vested and Not Exercisable. To the extent the Options were vested but were
not exercisable at the time of the Participant’s termination of employment, the
Options shall be eligible to become exercisable and remain exercisable during
the following post-termination periods:

(i) Death/Disability: Later of (A) one (1) year following such termination and
(B) thirty (30) days following the occurrence of a Change in Control or an
initial Public Offering but, in each case, no event later than the day prior to
the expiration of the Option Term.

(ii) All Other Terminations: Later of (A) ninety (90) days following such
termination and (B) thirty (30) days following the occurrence of a Change in
Control or an initial Public Offering but, in each case, no event later than the
day prior to the expiration of the Option Term.

(iii) If a Change in Control or an initial Public Offering has not occurred
prior to the expiration of the Option Term, the Options shall expire without
becoming exercisable.

5. Method of Exercising Option.

(a) Payment of Option Price. Options, to the extent vested, may be exercised, in
whole or in part, by giving written notice of exercise to the Company specifying
the number of Common Shares to be purchased. Such notice shall be accompanied by
the payment in full of the aggregate Option Price. Such payment shall be made:
(i) in cash or by check, bank draft or money order payable to the order of the
Company, (ii) through a cashless exercise whereby the Company reduces the number
of Common Shares issuable upon exercise with a value equal to the aggregate
Option Price and withholding obligation, (iii) solely to the extent permitted by
applicable law, if the Common Shares are then traded on an established
securities exchange or system in the United States, through a procedure whereby
the Participant delivers irrevocable instructions to a broker reasonably
acceptable to the Committee to deliver promptly to the Company an amount equal
to the aggregate Option Price or (iv) on such other terms and conditions as the
Committee may permit, in its sole discretion.

 

3



--------------------------------------------------------------------------------

(b) Tax Withholding. At the time of exercise, the Participant shall pay to the
Company such amount as the Company deems necessary to satisfy its obligation, if
any, to withhold federal, state or local income or other taxes incurred by
reason of the exercise of Options granted hereunder. Such payment shall be made:
(i) in cash, (ii) by having the Company withhold from the delivery of Common
Shares for which the Option was exercised that number of Common Shares having a
Fair Market Value equal to the minimum withholding obligation, (iii) by
delivering Common Shares owned by the holder of the Option that are Mature
Shares, or (iv) by a combination of any such methods. For purposes hereof,
Common Shares shall be valued at Fair Market Value.

6. Issuance of Shares. Except as otherwise provided in the Plan, as promptly as
practical after receipt of such written notification of exercise and full
payment of the Option Price and any required income tax withholding, the Company
shall issue or transfer to the Participant the number of Option Shares with
respect to which Options have been so exercised (less shares withheld for
payment of the Option Price and/or in satisfaction of tax withholding
obligations, if any), and shall deliver to the Participant a certificate or
certificates therefor, registered in the Participant’s name.

7. Repurchase.

(a) In the event of the termination of the Participant’s employment by the
Company for Cause, the Company shall have the right, but not the obligation, to
repurchase any or all Common Shares acquired by the Participant upon exercise of
the Options at a price per Common Share equal to the lesser of (i) the Option
Price or (ii) the per share Fair Market Value as of the time of such repurchase.

(b) In the event of the termination for any other reason prior to an initial
Public Offering, the Company shall have the right, but not the obligation, to
repurchase any or all Common Shares acquired by the Participant upon exercise of
the Options that have been held by the Participant for at least six months at
the time of such repurchase at a price per Common Share equal to the per share
Fair Market Value.

8. Stockholder Agreement. Notwithstanding anything herein to the contrary, in no
event will Common Shares be delivered upon exercise of the Options unless and
until the Participant executes an Adoption Agreement pursuant to which
Participant will become bound by the terms and conditions set forth in that
certain Stockholder Agreement, dated April 17, 2012, by and among the Company
and the stockholders of the Company, including those terms and conditions
applicable to Management Holders (as defined therein), which in all events shall
be within thirty (30) days following exercise of the Options.

9. Non-Transferability. Except as otherwise permitted in accordance with
Section 15(b) of the Plan, the Options are not transferable by the Participant
otherwise than to a designated beneficiary upon death or by will or the laws of
descent and distribution, and are exercisable during the Participant’s lifetime
only by him/her (or his or her legal representative in

 

4



--------------------------------------------------------------------------------

the event of incapacity). No assignment or transfer of the Options, or of the
rights represented thereby, whether voluntary or involuntary, by operation of
law or otherwise (except to a designated beneficiary, upon death, by will or the
laws of descent and distribution), shall vest in the assignee or transferee any
interest or right herein whatsoever, but immediately upon such assignment or
transfer the Options shall terminate and become of no further effect.

10. Rights as Shareholder. The Participant or a transferee of the Options shall
have no rights as shareholder with respect to any Option Shares until he shall
have become the holder of record of such shares, and no adjustment shall be made
for dividends or distributions or other rights in respect of such Option Shares
for which the date on which shareholders of record are determined for purposes
of paying cash dividends on Common Shares is prior to the date upon which he/she
shall become the holder of record thereof.

11. Adjustments. In the event of any adjustment pursuant to Section 12 of the
Plan that would adversely affect the value of the Options granted hereunder or
cause such Options to become subject to Section 409A of the Code, such
adjustment may only be made with the Participant’s written consent, which
consent shall not be unreasonably withheld.

12. Compliance with Law. Notwithstanding any of the provisions hereof, the
Participant hereby agrees that he/she will not exercise the Options, and that
the Company will not be obligated to issue or transfer any shares to the
Participant hereunder, if the exercise hereof or the issuance or transfer of
such shares shall constitute a violation by the Participant or the Company of
any provisions of any law or regulation of any governmental authority. Any
determination in this connection by the Committee shall be final, binding and
conclusive.

13. Notice. Every notice or other communication relating to this Agreement shall
be in writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided,
that, unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal executive office, and all notices or communications
by the Company to the Participant may be given to the Participant personally or
may be mailed to him at his address as recorded in the records of the Company.

14. Non-Qualified Stock Options. The Options granted hereunder are not intended
to be Incentive Stock Options or Qualified Stock Options.

15. Binding Effect. Subject to Section 9 hereof, this Agreement shall be binding
upon the heirs, executors, administrators and successors of the parties hereto.

16. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the Commonwealth of Puerto Rico without regard to
its conflict of law principles.

17. Plan. The terms and provisions of the Plan are incorporated herein by
reference, and the Participant hereby acknowledges receiving a copy of the Plan.
In the event of a conflict or inconsistency between the terms and provisions of
the Plan and the provisions of this Agreement, this Agreement shall govern and
control. All capitalized terms not defined herein shall have the meaning
ascribed to them as set forth in the Plan.

 

5



--------------------------------------------------------------------------------

18. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Participant or the Company to the Committee for
review. The resolution of such a dispute by the Committee shall be binding on
the Company and the Participant.

19. No Right to Continued Employment. Nothing in this Agreement shall be deemed
by implication or otherwise to impose any limitation on any right of the Company
to terminate the Participant’s employment.

20. Severability. Every provision of this Agreement is intended to be severable
and any illegal or invalid term shall not affect the validity or legality of the
remaining terms.

21. Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation of construction, and
shall not constitute a part of this Agreement.

22. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be deemed an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

23. Entire Agreement. This Agreement contains the complete understanding of
theparties with respect to the subject matter hereof and supercede all prior
agreements and understandings, including, without limitation, the Prior
Agreement.

[signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

CARIB LATAM HOLDINGS, INC. By:  

/s/ Peter Harrington

Name:   Peter Harrington Title:   President and Chief Executive Officer
PARTICIPANT By:  

/s/ Carlos J. Ramirez

Name:  

Carlos J. Ramirez

 

     Number of Options      Option Price  

Tranche A Options

     77,910       $ 2.59 per share   

Tranche B Options

     77,909       $ 2.59 per share   

Tranche C Options

     77,909       $ 2.59 per share   